      Case 4:21-cv-00001-CDL-MSH Document 7 Filed 04/06/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

JAMES W. GAYLOR, JR.,            :
                                 :
                 Plaintiff,      :
                                 :
           VS.                   :                NO. 4:21-CV-00001-CDL-MSH
                                 :
COMMISSIONER OF THE              :
GEORGIA DEPARTMENT OF            :
CORRECTIONS, et al.              :
                                 :
                 Defendants.     :
________________________________ :

                                         ORDER

       Pro se Plaintiff James W. Gaylor, Jr. wrote a letter to the Clerk of Court in which

he stated that “he wanted to initiate a legal action against the Commissioner of the GA

Dept. of Corrections and whomever else… for their knowingly violating federal law…”

ECF No. 1 at 1. Plaintiff’s letter was referred to the United States Magistrate Judge. ECF

No. 2. Subsequently, Plaintiff’s claims within the letter were construed as a complaint

under 42 U.S.C § 1983. ECF No. 3. Plaintiff was ordered to recast his complaint and to

pay the filing fee or file a motion to proceed in forma pauperis. Id.

       Plaintiff responded with a “motion to stay proceeding” in which he stated that he

would like the case stayed indefinitely while he sought legal assistance. ECF No. 4 at 1.

Plaintiff further averred that he “never intended for his original letter to the Clerk of the

Honorable Court to be construed as the beginning of his action but a request for

assistance…” Id. Plaintiff’s motion for an indefinite stay was denied. See ECF No. 5.
       Case 4:21-cv-00001-CDL-MSH Document 7 Filed 04/06/21 Page 2 of 2




       Plaintiff has now filed a “motion to dismiss” again stating that he “did not intend to

initiate a legal action through the writing of a letter.” ECF No. 6 at 1. Plaintiff states that

he intends to “seek legal assistance to present his cause in another forum...” Id. at 2.

       Rule 41 of the Federal Rules of Civil Procedure provides that a “…plaintiff may

dismiss an action without a court order by filing: (i) a notice of dismissal before the

opposing party serves either an answer or a motion to summary judgment, or (ii) a

stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P.

41(a)(1)(A). Because no defendant has been served in the case, leave of court is not

required to dismiss this action, and Plaintiff is automatically entitled to voluntary dismissal.

Accordingly, Plaintiff’s motion to dismiss (ECF No. 6) is GRANTED, and this action is

DISMISSED without prejudice.



       SO ORDERED, this 6th day of April, 2021.



                                            S/Clay D. Land
                                            CLAY D. LAND, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               2
